NOTICE OF ALLOWANCE
	Examiner acknowledges receipt of the IDS and RCE 1/20/2022.
Claims 20, 29 and 32-36 are pending.  Claims 29, 32, and 33 were rejoined in the notice of allowance (NOA) mailed 10/20/2021.  Claims 22 and 24-28 were canceled in the NOA mailed 10/20/2021. 
Claims 20, 29 and 32-36 are allowed as set forth in the Notice of Allowance dated October 20, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 was filed after the mailing date of the notice of allowance on 10/20/2021. Applicant has filed an RCE application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a peptide comprising SEQ ID NO: 1 and conservative amino acid substitutions thereof, said amino acid sequence further comprising a plasma membrane permeability sequence, wherein said plasma membrane permeability sequence is a Human Immunodeficiency Virus (HIV)-tat tag sequence of YGRKKQRRR (SEQ ID NO: 2) is free the prior art.
The closest prior to the instant claims in the IDS filed 1/20/2022 is Grassi et al. (U.S. 2011/0076258)- cited in IDS filed 1/20/2022).
Grassi et al. teach methods and compositions for modulating at least one T cell-dependent immune response using an inhibitor of ATP-mediated T cell activation, such as oxidized ATP, for therapeutic and research purposes (abstract).  Grassi et al teach a method for treating a T lymphocyte-dependent immune or inflammatory condition using an agent that inhibits ATP-mediated T cell activation and which further has one or both properties of: a) inducing T cell anergy; and b) inhibiting the function of pannexin hemichannels (claim 74).  The agent is oATP or a peptide comprising the amino acid sequence of SEQ ID NO: 1 (claim 75).  SEQ ID NO: 1 is PX10 and has the sequence WRQAAFVDSY (para. [0133]). 

Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20, 29 and 32-36 are allowed.  Claims 29, 32, and 33 were rejoined in the NOA mailed 10/20/2021.  
Claims 20, 29, 32, 33, 35, and 36 are allowed as set forth in the amendment filed 9/27/2021.  Claim 34 is allowed as set forth in the NOA mailed 10/20/2021.  Claims 22 and 24-28 were canceled in the NOA mailed 10/20/2021.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/Primary Examiner, Art Unit 1654